August 31, 2007


Mr. Charles R. Watson Jr.
Locke Liddell & Sapp LLP
100 Congress Ave., Suite 300
Austin, TX 78701-4042

Mr. Joseph Michael Gourrier
The Gourrier Law Firm
P.O. Box 300002
Houston, TX 77230
Mr. Mike A. Hatchell
Locke Liddell & Sapp, LLP
100 Congress Ave., Suite 300
Austin, TX 78701-4042

RE:   Case Number:  05-0951
      Court of Appeals Number:  13-04-00403-CV
      Trial Court Number:  C-1535-03-E

Style:      IN RE  SOUTHWESTERN BELL TELEPHONE COMPANY, L.P.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.  The stay order issued November 22, 2005 is  lifted.
 (Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn     |
|   |Mr. Omar Guerrero     |
|   |Mr. Don R. Richards   |
|   |Ms. Brook Bennett     |
|   |Brown                 |
|   |Ms. Elizabeth R. B.   |
|   |Sterling              |